UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-24921 POWER3 MEDICAL PRODUCTS, INC. (Exact name of registrant as specified in its charter) New York 65-0565144 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 26022 Budde Road The Woodlands, Texas 77380 (Address of Principal Executive Offices) (281) 298-7944 (Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1394 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:There were 513,848,729 shares of the issuer’s common stock, $0.001 par value per share, issued and outstanding on May 12, 2011. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 1 Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) and the period beginning May 18, 2004 (date of entering development stage) throughMarch 31, 2011 (unaudited) 2 Statements of Stockholders’ Deficit for all years subsequent to May 18, 2004 (date of entering development stage) and the three months ended March 31, 2011 (unaudited) 3 Statements of Stockholders’ Deficit – Other Equity Items for all years subsequent to May 18, 2004 (date of entering development stage) and the three months ended March 31, 2011 (unaudited) 4 Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) and the period beginning May 18, 2004 (date of entering development stage) through March 31, 2011 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4T. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 34 i PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Power3 Medical Products, Inc. (A Development Stage Entity) Balance Sheets March 31, December 31, (Unaudited) Assets Cash and equivalents $
